Citation Nr: 0605508	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-12 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee status post arthroscopy with 
degenerative joint disease.  

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee status post arthroscopy with 
degenerative joint disease.   

3.  Entitlement to a temporary total convalescent rating 
under the provisions of 38 C.F.R. § 4.30.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January 1990 to March 
1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to a temporary total convalescent 
rating under the provisions of 38 C.F.R. § 4.30 will be 
addressed in the REMAND portion of the decision below, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The chondromalacia of the right knee status post 
arthroscopy with degenerative joint disease is manifested by 
functional impairment and functional loss with objective 
evidence of pain on motion with pain flare-ups on 
weightbearing, swelling, as well as some limitation of motion 
of the right leg, requiring multiple surgeries that equates 
or is analogous to no more than flexion of a leg limited to 
30 degrees or extension of a leg limited to 15 degrees. 

2.  The chondromalacia of the left knee status post 
arthroscopy with degenerative joint disease is manifested by 
complaints of pain and some limitation of motion of the left 
leg, but functional impairment or functional loss or 
disability that equates to more than flexion of a leg limited 
to 45 degrees or limitation of extension of leg to 10 degrees 
is not shown. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for chondromalacia 
of the right knee status post arthroscopy with degenerative 
joint disease have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, Part 4, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2005).

2.  The criteria for entitlement to a rating in excess of 10 
percent for chondromalacia of the left knee status post 
arthroscopy with degenerative joint disease have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2005).

.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claims.  The Veterans Claims 
Assistance Act of 2000 (VCAA) requires that when a complete 
or substantially complete application for benefits is filed, 
VA must notify a claimant and her representative, if any, of 
any information and medical or lay evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159(b) (2005).  VCAA notice 
must inform a claimant of (1) any information and evidence 
not of record needed to substantiate the claim; (2) what 
information VA will seek to provide; and (3) what information 
the claimant is expected to provide.  Under 38 C.F.R. 
§ 3.159(b)(1), VA must also ask the claimant to submit any 
pertinent evidence in her possession.  

The original rating decision on appeal was rendered in April 
2002, and with respect to that rating the veteran did not 
receive a notice complying with the requirements of the VCAA 
prior to the initial rating decision denying his claims.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. Moreover, neither the veteran nor his representative 
has alleged any prejudice with respect to the timing of the 
VCAA notification, nor has any been shown.  


As for VA's duty to assist a veteran, the veteran's service 
medical records, service personnel records, VA medical 
records, records from the Social Security Administration, and 
private medical records identified by the veteran have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided multiple VA examinations 
in conjunction with his claim.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted

I.  Chondromalacia of the Right Knee Status Post Arthroscopy 
with Degenerative Joint Disease

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The veteran is in receipt of a 10 percent disability 
evaluation for chondromalacia of the right knee status post 
arthroscopy with degenerative joint disease.  The veteran has 
been evaluated, and it appears appropriate that the 
applicable criteria for evaluation of the veteran's right 
knee and left knee disability, is under Diagnostic Code 5260 
limitation of flexion of a leg, and Diagnostic Code 5261, 
limitation of extension of a leg.  There is no evidence of 
knee ankylosis, dislocated cartilage, or tibia fibula 
impairment pursuant to Diagnostic Codes 5256, 5258, or 5262 
which could warrant higher disability evaluation.  

Further, the veteran has been service connected and is in  
receipt of a separate 10 percent evaluation for instability 
of the right knee, under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, for instability.  A 20 percent rating requires a 
showing on moderate impairment of the knee demonstrated by 
recurrent subluxation or lateral instability.  When examined 
by VA in November 2004, the veteran had no complaints of 
subluxation and anterior and posterior draw sign testing were 
negative for instability.  Moderate medial instability was 
noted.  The examiner indicated that lateral stability was 
present.  This is not evidence of moderate disability as 
described by DC 5257, and this code is not an avenue for an 
increase.  

Diagnostic Code 5260 provides when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned. 

Diagnostic Code 5261 provides for limitation of extension of 
the leg which is rated 50 percent at 45 degrees; 40 percent 
at 30 degrees; 30 percent at 20 degrees; 20 percent at 15 
degrees; and 10 percent at 10 degrees.  The Board notes that 
normal extension and flexion of a knee are from 0 to 140 
degrees. See 38 C.F.R. § 4.71a, Plate II.

The clinical record shows that the veteran has a history of 
ongoing right knee symptoms, most notably chronic right knee 
pain complaints. Private medical records show that in April 
2001 a right knee arthroscopic synovectomy and chondroplasty 
was performed.  

VA medical examinations of the knees performed from July 2001 
through September 2003 show the veteran's continued 
complaints of chronic right knee pain, described as a severe, 
throbbing, burning type knee pain. Weakness, swelling, and 
fatigability were reported. Flare-ups of right knee pain were 
described as an 8 on a scale of 0 to 10.  Physical 
examination findings from these examinations confirmed right 
knee swelling, along with pain and tenderness on palpation 
and movement of the right patella.  There was pain and 
crepitus of the right knee on movement. Range of motion 
testing of the right knee was from 0 to 104-118. 

An arthroscopy and chondroplasty of the right knee was 
performed at a private medical facility in October 2003 due 
to recalcitrant patellofemoral chondromalacia.          

VA medical examinations of the joints were performed in April 
and November 2004.  It was reported that the veteran 
continued to complain of bilateral knee pain, right always 
worse than left.  It was reported the veteran indicated that 
recent knee surgery did not help the pain, and that his right 
knee seemed to be much worse after the surgical intervention. 
Reportedly, his knee pain dramatically increased with 
activity, and he was never pain free.  It was reported that 
the veteran worked as a patrol officer and a security guard, 
and that he had increased pain and stiffness of his knees, 
with prolonged sitting in the patrol car, along with 
increased pain with prolonged standing.  Several times he 
reportedly had to have emergency medical treatment subsequent 
to running after suspects or during physical altercations.  
His physical activities were reportedly limited due to knee 
symptoms.  He had difficulty rising from a sitting position, 
standing, walking, and was unable to run. He had pain on a 
daily basis with any weightbearing.  He had fatigability and 
lack of endurance due to bilateral knee pain. During flare-
ups his right knee pain was described as a 9 on a scale of 0 
to 10.  He utilized a knee brace of which he had been 
provided twelve over time.  He occasionally used a cane.

The physical examinations of the right knee confirmed right 
knee swelling and effusion.  Evidence of quadriceps atrophy 
was reported on the later examination. Pain and crepitus was 
produced on movement of the patella. There was tenderness of 
the knee and pain on range of motion was described as 9 on a 
scale of 0 to 10.  Range of motion studies were from 0 to 98-
132.  An X-ray of the right knee revealed mild narrowing of 
the medial compartment joint space. Both examination 
diagnoses indicated chondromalacia pain syndrome of the 
bilateral knees, and early degenerative joint disease of the 
bilateral knees.  It was reported that the veteran had 
functional deficits and functional loss due to pain. 

The veteran contends that his right knee disorder is more 
disabling than the current disability evaluation indicates.

With regard to the available medical evidence the record 
clearly shows the veteran's continued subjective complaints 
of right knee pain best be described as severe at times, 
manifested by flare-ups with severe pain. The veteran has had 
multiple right knee surgeries to repair recalcitrant 
chondromalacia patella reportedly without success.  From a 
clinical standpoint the record is replete with objective 
evidence of pain on motion of the right knee and patella, 
supporting the veteran's subjective pain complaints. It is 
apparent that the degree of pain on motion has increased in 
reference to medical findings in the recent past.  There is 
also objective evidence of swelling of the right knee and 
tenderness.  Quadriceps wasting was recently reported where 
it was not shown previously, and X-rays confirm right knee 
degenerative arthritis.  

Range of motion studies indicated only mild impairment in 
terms of the criteria necessary for an increase based on 
limitation of flexion and extension of a leg under Diagnostic 
Codes 5260 and 5261.  However, while the veteran's right knee 
pathology does not meet the criteria for a higher evaluation 
based on limitation of motion, it is important to note that 
the Board is obligated to consider the veteran's disability 
with respect to whether an additional rating should be given 
for functional loss due to pain under 38 C.F.R. § 4.40 
(including pain on use or during flare-ups), and also 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

It is apparent from the medical data that the veteran has 
substantial right knee functional impairment.  There is clear 
objective medical evidence of pain on movement of the right 
knee and patella, along with reported flare-ups and 
functional loss attributed to the right knee pathology. 
Considering these findings, the Board is compelled to 
conclude that while the criteria for an increase under 
limitation of flexion and extension of the right leg is not 
shown, the veteran's right knee disorder is productive of 
functional impairment or loss that equates to the criteria 
for a 20 percent rating under either Diagnostic Code 5260 or 
5261, but no more.  The right knee disability does not equate 
to impairment indicating a higher disability evaluation than 
20 percent based on functional impairment, including pain 
under either Diagnostic Code 5260 or 5261.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Here, the weight of the evidence is in favor of the veteran's 
claim, and a 20 percent disability evaluation for 
chondromalacia of the right knee status post arthroscopy with 
degenerative joint disease is warranted.  

II. Chondromalacia of the Left Knee Status Post Arthroscopy 
with Degenerative Joint Disease

VA medical examinations of the joints in August 2001 and 
September 2003 show the veteran's complaints of bilateral 
knee pain, right greater than left.  Daily knee pain on the 
left was described as a 6 or 7 on a scale of 0 to 10.  
Fatigability and lack of endurance due to bilateral knee pain 
was reported.  He had left knee pain 5 times per week that 
lasted two hours or half of the day.  It was reported that 
the veteran had had arthroscopic debridement of the left knee 
in 1991.  The veteran reported increased knee pain related to 
his activities at work as a police officer, including 
prolonged sitting, standing and walking. The physical 
examinations revealed diminished movement, pain, and crepitus 
of the left patella with poor patella tracking.  There was 
pain on range of motion and stability testing. Range of 
motion studies were from 0 to 110-120.  An X-ray of the left 
knee was normal. The diagnoses were chondromalacia patella 
pain syndrome, bilateral knee with functional deficits.               

At a VA medical examination of the joints in April 2004 
bilateral knee pain that increased with activity was 
reported.  Left knee pain was described as a 7 on a scale of 
0 to 10, occurring 5 to 6 times per week lasting 2 hours. The 
veteran reported that his physical activities were limited 
due to knee pain.  The physical examination of the left knee 
revealed crepitus and pain on movement of the patella. 
Stability testing was normal.  Pain with range of motion was 
described as a 7 on a scale of 0 to 10, and an 8 with 
repetitive motion.  Decreased strength and increased pain was 
reported on repetitive motion.  Range of motion was from 0 to 
122-124.  The diagnosis was chondromalacia syndrome of the 
bilateral knees and early degenerative joint disease of 
bilateral knees.  It was reported that the veteran had 
functional deficits due to pain and there was functional 
impact on his lifestyle and occupation due to pain. 

At the November 2004 VA medical examination of the joints the 
veteran's complaints of bilateral knee pain, right worse than 
left were reported.  He had pain with physical activity.  
There was fatigability and lack of endurance.  Left knee pain 
was described as a 5 on a scale of 0 to 10, occurring 4 times 
per week lasting 2 to 24 hours. The physical examination 
revealed poor patella tracking with pain and crepitus on 
movement.  Lateral and medial stability was reported. Pain 
with range of motion testing was described a 0 on a scale of 
0 to 10.  Motor strength was 5/5. Decreased strength with 
repetitive motion was reported. It was indicated that the 
major functional impact was lack of endurance on repetitive 
use.  Range of motion studies were from 0 to 104-110.  The 
veteran was unstable and uncoordinated, and almost fell on a 
squatting maneuver. The diagnosis was chondromalacia syndrome 
of the bilateral knees and early degenerative joint disease 
of the bilateral knees. 

With regard to the evidence in this case the data clearly 
shows the veteran has significant left knee symptoms and 
pathology that result in some functional impairment of the 
knee. It is important to note though that there is no medical 
evidence of limitation of motion to warrant an increased 
rating under either Code 5260 or 5261.  In order to warrant a 
20 percent rating under Code 5260, there must be limitation 
of flexion to 30 degrees or less. To warrant a 10 percent 
rating under Code 5261, there must be limitation of extension 
to 20 degrees or more.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45 is warranted in order 
to evaluate the existence of any functional loss due to pain, 
or any weakened movement, excess fatigability, 
incoordination, or pain on movement of a veteran's joints. 
See DeLuca. The veteran has complained of left knee pain with 
activity, and he continues with subjective complaints of left 
knee pain.  There is medical evidence that specifies the 
veteran has fatigability and lack of endurance, and 
functional impairment attributable to the left knee 
pathology.  However, while objective evidence of pain on 
motion of the left knee has been reported in the recent past, 
it is noted that on the most recent medical examination it 
was specifically indicated by a clinician that there was no 
objective evidence of pain on motion of the left knee. It 
appears the greater knee symptomatology, even as indicated by 
the veteran, remains on the right knee  

In this regard, the Board must conclude that a review of the 
medical evidence does not reflect objective evidence of pain 
greater than that contemplated by the 10 percent current 
rating. Thus, the Board finds that the provisions of 38 
C.F.R. §§ 4.40, 4.45 do not provide a basis for finding that 
there is additional functional loss so as to more nearly 
approximate the criteria for a 10 percent rating under Codes 
5260, 5261.

The Board has considered the veteran's testimony and the lay 
evidence regarding his left knee symptoms.  However it has 
been determined that this evidence is insufficient, because 
lay persons generally lack the expertise necessary to opine 
on matters involving medical knowledge. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The VA General Counsel has held that a veteran who has 
arthritis and instability in his knee(s) may receive separate 
ratings under Diagnostic Codes 5003, degenerative arthritis, 
and 5257 other knee impairment, recurrent subluxation and 
instability. See VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 09-98 (August 14, 1998).  Knee impairment with 
recurrent subluxation or lateral instability is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe. 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
However, consistently the recent clinical data has shown 
there is no medical evidence of left knee instability. In the 
most recent VA medical examination of the joints it was 
specifically reported that lateral and medial stability of 
the left knee was present.  In the absence of any instability 
of the left knee, consideration of a separate rating for knee 
impairment under Diagnostic Code 5257 is not necessary.

While significant left knee disablement is demonstrated, 
there is no indication from the clinical data that the 
veteran's left knee disorder meets the criteria for more than 
the current 10 percent rating.  The weight of the evidence is 
against the veteran's claim, and a rating in excess of 10 
percent for chondromalacia of the left knee status post 
arthroscopy with degenerative joint disease is not warranted.  



ORDER

A 20 percent rating for chondromalacia of the right knee 
status post arthroscopy with degenerative joint disease is 
granted, subject to the applicable provisions governing 
payment of monetary awards. To this extent, the appeal is 
allowed.  

A rating in excess of 10 percent for chondromalacia of the 
left knee status post arthroscopy with degenerative joint 
disease is denied.   



REMAND

The veteran has claimed entitlement to a temporary total 
convalescent rating under the provisions of 38 C.F.R. § 4.30 
for surgery that occurred in April 2001.  With respect to his 
claim, Veterans Claims Assistance Act of 2000 (VCAA) letters 
were forwarded to the veteran in May 2001 and October 2004.  
Among the necessary criteria for a VCAA notification letter 
is information regarding the evidence needed to substantiate 
the claim.  

Scrutiny of the May 2001 and October 2004 VCAA letters shows 
that they are absent for information regarding the 
information and evidence needed to substantiate a temporary 
total convalescent rating under the provisions of 38 C.F.R. § 
4.30.  VA General Counsel has directed that VA should notify 
the veteran of the correct information and evidence necessary 
to substantiate a claim. See VAOPGCPREC 7-2004. 

In consideration of the foregoing, this case is REMANDED to 
the RO via the AMC for the following:

1.  It must be ensured that VCAA 
notification requirements set forth 
at 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied 
regarding the issue of entitlement 
to a temporary total convalescent 
rating under the provisions of 38 
C.F.R. § 4.30. This includes 
notifying the veteran specifically 
(1) of the information and evidence 
that is necessary to substantiate 
the claim, (2) of the information 
and evidence that VA will seek to 
provide, and (3) of the information 
and evidence that the claimant is 
expected to provide. The veteran 
should also be asked to provide any 
evidence in his possession that 
pertains to the claim.    

2.  After the development requested 
above has been completed, review the 
record. If the benefit sought on 
appeal remains denied, furnish a 
supplemental statement of the case 
to the veteran and his 
representative and give them the 
opportunity to respond thereto. 


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


